DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, received in the 10/27/2019 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument is
Nishikawa fails to teach that after the control circuit has switched to the second control mode, the control circuit ends the second control mode, and switches to the first control mode, based on the AC current or in accordance with a timing corresponding to a zero-cross point of a voltage or current on the AC side, to control the inverter circuit under the first control mode, as recited in Applicant's claim 1.  (Response, page 8, line 30 to page 9, line 2)
This is not persuasive because Nishikawa discloses in ¶ [0101]
 . . . when it is recognized in Step S3 on the microcomputer 50 side that a PWM drive signal has stopped being supplied [interpreted as disclosing claimed "second control mode"] (Step S11), 
the switch to be operated and the pulse width [interpreted as disclosing claimed "the control circuit ends the second control mode, and switches to the first control mode"] 
are determined based on the positive/negative sign of the system voltage Vac [interpreted as disclosing claimed "a timing corresponding to a zero-cross point of a voltage or current on the AC side,"  where "the positive/negative sign of the system voltage Vac" infers a zero-crossing event has to have occurred] acquired thereafter (Step S12).
In the Claims
As to Claims 2-11 & 15:
Canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-14, and 16-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0248474 to Nishikawa et al. (Nishikawa).
As to Claim 1:
Nishikawa discloses, in FIGs. 1-4, 10, & 14:
a power conversion device, comprising: 
an inverter circuit (10B) including a plurality of semiconductor switching elements (11), 
to convert a direct-current (DC) power on a DC side of the power conversion device to an alternating-current (AC) power and output the AC power from an AC side of the power conversion device (¶ [0044]); 
a current detector (14) to detect an AC current output from the AC side (¶ [0057]); 
a control circuit (50) to control operation of the inverter circuit (¶ [0055] - ¶ [0062]), 
based on the AC current detected by the current detector (¶ [0055] - ¶ [0062]); and 

in accordance with a control signal from the control circuit (¶ [0055] - ¶ [0062]), 
wherein when the control circuit is in a first control mode of controlling the inverter circuit so that the AC current follows an AC current command value, 
if the AC current increases greater than a predetermined overcurrent threshold, the control circuit switches from the first control mode to a second control mode to control the inverter circuit under the second control mode (¶ [0014] - ¶ [0016],  ¶ [0055] - ¶ [0062]), 
when the control circuit is in the second control mode, the control circuit controls the inverter circuit so that a current decrease period is provided in which the on and off of the plurality of semiconductor switching elements are controlled so that the AC current monotonically decreases, by stopping a first switching operation in which on and off of the plurality of semiconductor switching elements are controlled so that the AC current follows the AC current command value (¶ [0097] - ¶ [0103]), 
wherein after the control circuit has switched to the second control mode, 
the control circuit ends the second control mode (S13;  ¶ [0097] - ¶ [0103]), and 
switches to the first control mode (S5), based on the AC current or in accordance with a timing corresponding to a zero-cross point of a voltage or current on the AC side, to control the inverter circuit under the first control mode (S14;  ¶ [0097] - ¶ [0103];  see above Response to Arguments).  
As to Claim 12:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the second control mode, 
the control circuit sets a current upper limit within a range less than the overcurrent threshold and greater than the AC current command value (¶ [0063] - ¶ [0069]),  and, 

As to Claim 13:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the first switching operation, 
the control signal is generated in accordance with a cyclic control pulse signal for causing the AC current to follow the AC current command value (S1, S2;  ¶ [0097] - ¶ [0103]), 
the cyclic control pulse signal having a duty ratio which varies for each cycle, in the second control mode (¶ [0045] - ¶ [0052],  ¶ [0086] - ¶ [0094]), 
when the AC current reaches the current upper limit during the first switching operation, the control circuit stops the first switching operation and starts the current decrease period (¶ [0086] - ¶ [0094],  ¶ [0097] - ¶ [0103]), and 
the control circuit generates the control pulse signal based on the AC current which is detected by the current detector throughout the first control mode and the second control mode (¶ [0086] - ¶ [0094]), and 
when the AC current is less than the current upper limit at a first timing synchronized with the control pulse signal in the current decrease period during the second control mode (¶ [0063] - ¶ [0069]), ends the current decrease period and resumes the first switching operation (S13, S5;  ¶ [0097] - ¶ [0103]).  
As to Claim 14:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the first switching operation when the control circuit is in the second control mode, if the AC current is less than the current upper limit throughout one or more cycles of the control pulse signal (S4), the control circuit ends the second control mode and switches to the first control mode (S5, 
As to Claim 16:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the current decrease period, the control circuit generates the control signal so that the plurality of semiconductor switching elements are all turned off (S3;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 17:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the current decrease period, the control circuit performs a second switching operation of turning off a semiconductor switching element, among the plurality of semiconductor switching elements, which is included in a path for sending energy from the DC side to the AC side (S3;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 18:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein when in the second control mode, at a second timing corresponding to a zero-cross point of the AC current command value or an AC voltage on the AC side, the control circuit ends the second control mode, and switches to the first control mode, to control the inverter circuit under the first control mode (S4, S12, S13, S5;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 19:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein 

at a timing corresponding to the zero-cross point of the AC current command value or the AC voltage on the AC side, ends the second control mode, and switches to the first control mode, to control the inverter circuit under the first control mode (S4, S12, S13, S5;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 20:
Nishikawa further discloses, in FIGs. 1-4, 8-10, & 14:
wherein 
the AC side is electrically connected to a commercial system (P;  ¶ [0002] - ¶ [0007],  ¶ [0043]), and 
the AC current command value is set in accordance with a sine wave having a same frequency as the commercial system (¶ [0077] - ¶ [0080]).   
As to Claim 21:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein the control circuit ends the second control mode and switches to the first control mode in accordance with the timing corresponding to the zero-cross point of the voltage or current on the AC side (S13, S5, S14;  ¶ [0097] - ¶ [0103]).  
As to Claim 22:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein: 

the control circuit provides the current decrease period ("multivibrator 15c to operate, and "High" is output for only a certain time;"  at 15c) in response to a transition from the first control mode to the second control mode (¶ [0063] - ¶ [0069]), and 
further provides a current increase period ("returns to a normal output after a certain time, due to using a monostable multivibrator 15c") which ends when the AC current reaches the current upper limit, alternately with the current decrease period, in the second control mode (¶ [0063] - ¶ [0069]).   
Summary
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842